Citation Nr: 1800887	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  16-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to nonservice-connected pension.   


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned in April 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not have active service during a period of war. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits are not satisfied.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Applicable Law 

Pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2017).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. §§ 3.6(c)(3), 3.7(m) (2017).

B. Analysis

The Veteran's DD 214 reflects that he had active service from July 1956 to April 1958.  This period did not coincide with a period of war, as defined by VA regulation.  See 38 C.F.R. § 3.2.  The Korean conflict ended January 31, 1955.  Id.  As noted by the Veteran in his March 2016 notice of disagreement, he was enlisted in the Army Reserve through June 30, 1962.  Such enlistment does not in itself qualify as active service.  Moreover, it did not occur during a period of war.  Specifically, a veteran who served in the Republic of Vietnam beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is considered to have served during the Vietnam Era.  38 C.F.R. § 3.2.  Otherwise, a veteran is considered to have served during the Vietnam Era for active service beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  Id.  As the Veteran did not serve in the Republic of Vietnam, any service through June 30, 1962 did not coincide with a period of war.  See id.

Because the Veteran did not have active service during a period of war, the criteria for entitlement to pension benefits are not satisfied.  38 U.S.C.A. § 1521(a) and (j); 38 C.F.R. § 3.3.  

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision on this claim.  There is no authority in the law for an award of NSC pension benefits without service during a period of war.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); cf. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to nonservice-connected pension is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


